In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. On March 12, 2002, respondents filed an answer to the complaint and on March 13, 2002, respondents filed a motion for judgment on the pleadings. Whereas S.Ct.Prac.R. X(5) prescribes that a motion for judgment on the pleadings, if one is filed, shall be filed at the same time an answer is filed,
IT IS ORDERED by the court, sua sponte, that the motion for judgment on the pleadings be, and hereby is, stricken as untimely.
It further appears from the records of this court that relator has not filed a merit brief, due no later than March 18, 2002, in compliance with the Rules of Practice of the Supreme Court and therefore has faded to prosecute this case with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is dismissed, sua sponte.